Exhibit 10.1

EXECUTION VERSION

NOTE AND WARRANT PURCHASE

AGREEMENT

Dated as of August 16, 2005

by and among

VERTICALNET, INC.

and

THE PURCHASERS LISTED ON EXHIBIT A

                 
ARTICLE I            Purchas
  e and Sale of Notes and Warrants
        Section 1.1Purchase and Sale of Notes and Warrants.
       
Section 1.2Purchase Price and Closing
                Section 1.3Conversion Shares / Warrant Shares
    2  
ARTICLE II
  Representations and Warranties
        Section 2.1Representations and Warranties of the Company
        Section 2.2Representations and Warranties of the Purchasers
       
ARTICLE III
  Covenants
       
Section 3.1Securities Compliance Section 3.2Registration and Listing
Section 3.3Inspection Rights Section 3.4Compliance with Laws
                Section 3.5Keeping of Records and Books of Account
       
Section 3.6Reporting Requirements Section 3.7Other Agreements
                Section 3.8Subsequent Financings; Right of First Refusal
       
Section 3.9Use of Proceeds
            17  
Section 3.10Reporting Status
            17  
Section 3.11Disclosure of Transaction
            17   Section 3.12Disclosure of Material Information
    17  
Section 3.13Pledge of Securities
            18  
Section 3.14Amendments
            18  
Section 3.15Distributions
            18  
Section 3.16Reservation of Shares
            18  
Section 3.17Transfer Agent Instructions
            18  
Section 3.18Disposition of Assets
            19  
Section 3.19Form S-3 Eligibility
            19  
Section 3.20Stockholder Approval
            19  
Section 3.21Reverse Stock Split
            19   Section 3.22Subsequent Financings; Right of First Offer
    19  
ARTICLE IV
  Conditions
       



      Section 4.1 Conditions Precedent to the Obligation of the Company to Close
and to Sell the Securities  



      Section 4.2 Conditions Precedent to the Obligation of the Purchasers to
Close and to Purchase the Securities  

                 
ARTICLE VCertificate Legend Section 5.1
  Legend
    21  
ARTICLE VIIndemnification Section 6.1
  General Indemnity.
       
Section 6.2
  Indemnification Procedure
       
ARTICLE VIIMiscellaneous Section 7.1
  Fees and Expenses
       
Section 7.2
  Specific Performance; Consent to Jurisdiction; Venue.
       
Section 7.3
  Entire Agreement; Amendment
       
Section 7.4
  Notices
       
Section 7.5
  Waivers
       
Section 7.6
  Headings
       
Section 7.7
  Successors and Assigns
       
Section 7.8
  No Third Party Beneficiaries
       
Section 7.9
  Governing Law
       
Section 7.10
  Survival
       
Section 7.11
  Counterparts
       
Section 7.12
  Publicity
       
Section 7.13
  Severability
       
Section 7.14
  Further Assurances
       

1

NOTE AND WARRANT PURCHASE AGREEMENT

This NOTE AND WARRANT PURCHASE AGREEMENT dated as of August 16, 2005 (this
“Agreement”) is made and entered into by and among Verticalnet, Inc., a
Pennsylvania corporation (the “Company”), and each of the purchasers of the
convertible promissory notes of the Company whose names are set forth on
Exhibit A attached hereto (each a "Purchaser” and collectively, the
“Purchasers”).

The parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF NOTES AND WARRANTS

Section 1.1 Purchase and Sale of Notes and Warrants.

(a) Upon the following terms and conditions, the Company shall issue and sell to
the Purchasers, and the Purchasers shall purchase from the Company, convertible
promissory notes in the aggregate principal amount of up to Six Million Six
Hundred Thousand Dollars ($6,600,000) bearing interest at the rate of nine
percent (9%) per annum, convertible into shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), in substantially the form
attached hereto as Exhibit B (the “Notes”). Each Note shall be issued in a
multiple of one Thousand Dollars ($1,000). The Company and the Purchasers are
executing and delivering this Agreement in accordance with and in reliance upon
the exemption from securities registration afforded by Section 4(2) of the U.S.
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”), including Regulation D (“Regulation D”),
and/or upon such other exemption from the registration requirements of the
Securities Act as may be available with respect to any or all of the investments
to be made hereunder.

(b) Upon the following terms and conditions, the Purchasers shall be issued
Warrants, in substantially the form attached hereto as Exhibit C (the
“Warrants”), to purchase a number of shares of Common Stock equal to the amounts
set forth opposite such Purchaser’s name on Exhibit A attached hereto. The
Warrants shall expire five (5) years following the Closing Date and shall have
an exercise price per share equal to the Warrant Price (as defined in the
Warrants).

Section 1.2 Purchase Price and Closing. Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Notes and Warrants for an aggregate purchase
price of up to Six Million Six Hundred Thousand Dollars ($6,600,000) (the
“Purchase Price”). The closing of the purchase and sale of the Notes and
Warrants to be acquired by the Purchasers from the Company under this Agreement
shall take place at the offices of Proskauer Rose LLP, 1585 Broadway, New York,
New York 10036 (the “Closing”) at 10:00 a.m., New York time (i) on or before
August 16, 2005; provided, that all of the conditions set forth in Article IV
hereof and applicable to the Closing shall have been fulfilled or waived in
accordance herewith, or (ii) at such other time and place or on such date as the
Purchasers and the Company may agree upon (the “Closing Date”). Subject to the
terms and conditions of this Agreement, at the Closing the Company shall deliver
or cause to be delivered to each Purchaser (x) its Note for the principal amount
set forth opposite the name of such Purchaser on Exhibit A hereto and (y) a
Warrant to purchase such number of shares of Common Stock as is set forth
opposite the name of such Purchaser on Exhibit A attached hereto. At the
Closing, each Purchaser shall deliver its Purchase Price by wire transfer to an
account designated by the Company.

Section 1.3 Conversion Shares / Warrant Shares. The Company has authorized and
has reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a number of its authorized but
unissued shares of Common Stock equal to one hundred twenty percent (120%) of
the aggregate number of shares of Common Stock to effect the conversion of the
Notes and any interest accrued and outstanding thereon and exercise of the
Warrants. Any shares of Common Stock issuable upon conversion of the Notes and
any interest accrued and outstanding thereon and exercise of the Warrants (and
such shares when issued) are herein referred to as the “Conversion Shares” and
the “Warrant Shares,” respectively. The Notes, the Warrants, the Conversion
Shares and the Warrant Shares are sometimes collectively referred to herein as
the “Securities”.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers, as of the date hereof and the Closing
Date (except as set forth on the Schedule of Exceptions attached hereto with
each numbered Schedule corresponding to the section number herein), as follows:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated and presently subsisting under the laws of the Commonwealth of
Pennsylvania and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or own
securities of any kind in any other entity except as set forth on
Schedule 2.1(g) hereto. The Company and each such Subsidiary (as defined in
Section 2.1(g)) is duly qualified as a foreign entity to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, operations, properties, or financial condition of the Company and its
Subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement in any material
respect.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Notes, the Warrants,
the Registration Rights Agreement by and among the Company and the Purchasers,
dated as of the date hereof, substantially in the form of Exhibit D attached
hereto (the “Registration Rights Agreement”), the Security Agreement by and
among the Company and the Purchasers, dated as of the date hereof, substantially
in the form of Exhibit E attached hereto (the “Security Agreement”), and the
Irrevocable Transfer Agent Instructions (as defined in Section 3.17 hereof)
(collectively, the “Transaction Documents”) and to issue and sell the Securities
in accordance with the terms hereof. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as set forth on Schedule 2.1(b), no
further consent or authorization of the Company, its Board of Directors or
stockholders is required. When executed and delivered by the Company, each of
the Transaction Documents shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

(c) Capitalization. The authorized capital stock and the issued and outstanding
shares of capital stock of the Company as of the Closing Date is set forth on
Schedule 2.1(c) hereto. All of the outstanding shares of the Common Stock and
any other outstanding security of the Company have been duly and validly
authorized. Except as set forth in this Agreement, the Commission Documents (as
defined in Section 2.1(f)) or as set forth on Schedule 2.1(c) hereto, no shares
of Common Stock or any other security of the Company are entitled to preemptive
rights or registration rights and there are no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company. Furthermore, except as set forth in this Agreement and as
set forth on Schedule 2.1(c) hereto, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except for customary transfer restrictions contained in agreements entered into
by the Company in order to sell restricted securities or as provided on
Schedule 2.1(c) hereto, the Company is not a party to or bound by any agreement
or understanding granting registration or anti-dilution rights to any person
with respect to any of its equity or debt securities. Except as set forth on
Schedule 2.1(c), the Company is not a party to, and it has no knowledge of, any
agreement or understanding restricting the voting or transfer of any shares of
the capital stock of the Company.

(d) Issuance of Securities. The Notes and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Notes shall be
validly issued and outstanding, free and clear of all liens, encumbrances and
rights of refusal of any kind other than restrictions on transfer imposed by
applicable securities laws. When the Conversion Shares and Warrant Shares are
issued and paid for in accordance with the terms of this Agreement and as set
forth in the Notes and Warrants, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind, other than restrictions on transfer imposed by applicable
securities laws, and the holders shall be entitled to all rights accorded to a
holder of Common Stock.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Notes and the consummation by the Company of the transactions
contemplated hereby and thereby, and the issuance of the Securities as
contemplated hereby, do not and will not (i) violate or conflict with any
provision of the Company’s Articles of Incorporation (the “Articles” ) or Bylaws
(the “Bylaws”), each as amended to date, or any Subsidiary’s comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries’
respective properties or assets are bound, or (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries are bound or affected, except, in all
cases, for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect (other than violations pursuant to clauses (i) or
(iii) (with respect to federal and state securities laws)). Neither the Company
nor any of its Subsidiaries is required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under the
Transaction Documents or issue and sell the Securities in accordance with the
terms hereof (other than any filings, consents and approvals which may be
required to be made by the Company under applicable state and federal securities
laws, rules or regulations, the applicable rules and regulations of the Nasdaq
Stock Market or any registration provisions provided in the Registration Rights
Agreement).

(f) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the “Commission”) pursuant to
the reporting requirements of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
"Commission Documents”). At the times of their respective filings, the Form 10-Q
for the fiscal quarter ended March 31, 2005 (the “Form 10-Q”) and the Form 10-K
for the fiscal year ended December 31, 2004 (the “Form 10-K”) complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder and other federal, state
and local laws, rules and regulations applicable to such documents, and the Form
10-Q and Form 10-K did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the Commission Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the Notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its Subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(g) Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization. For the
purposes of this Agreement, “Subsidiary” shall mean any corporation or other
entity of which at least a majority of the securities or other ownership
interest having ordinary voting power (absolutely or contingently) for the
election of directors or other persons performing similar functions are at the
time owned directly or indirectly by the Company and/or any of its other
Subsidiaries. All of the outstanding shares of capital stock of each Subsidiary
that is a corporation have been duly authorized and validly issued, and are
fully paid and nonassessable. There are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any equity securities of
any Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any such equity securities. Neither the
Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any equity securities of
any Subsidiary or any convertible securities, rights, warrants or options of the
type described in the preceding sentence except as set forth on Schedule 2.1(g)
hereto. Neither the Company nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any equity
securities of any Subsidiary.

(h) No Material Adverse Change. Since December 31, 2004, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed on
Schedule 2.1(h) hereto.

(i) No Undisclosed Liabilities. Except as disclosed on Schedule 2.1(i) hereto or
in the Commission Documents, neither the Company nor any of its Subsidiaries has
incurred any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries respective businesses or which, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.

(j) No Undisclosed Events or Circumstances. Since December 31, 2004, except as
disclosed on Schedule 2.1(j) hereto, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $300,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $25,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

(l) Title to Assets. Each of the Company and the Subsidiaries has good and valid
title to all of its real and personal property reflected in the Commission
Documents, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those indicated on Schedule 2.1(l)
hereto or such that, individually or in the aggregate, do not cause a Material
Adverse Effect. All said leases of the Company and each of its Subsidiaries are
valid and subsisting and in full force and effect.

(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth in the Commission Documents or on Schedule 2.1(m) hereto, there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company, any Subsidiary or any of their
respective properties or assets, which individually or in the aggregate, would
reasonably be expected, if adversely determined, to have a Material Adverse
Effect. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Subsidiary or any officers or directors of the Company or
Subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(n) Compliance with Law. The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except as
set forth in the Commission Documents or on Schedule 2.1(n) hereto or such that,
individually or in the aggregate, the noncompliance therewith could not
reasonably be expected to have a Material Adverse Effect. The Company and each
of its Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

(o) Taxes. Except as set forth on Schedule 2.1(o), the Company and each of the
Subsidiaries has accurately prepared and filed all federal, state and other tax
returns required by law to be filed by it, has paid or made provisions for the
payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company and the Subsidiaries for all current taxes and other charges to
which the Company or any Subsidiary is subject and which are not currently due
and payable. Except as disclosed on Schedule 2.1(o) hereto or in the Commission
Documents, none of the federal income tax returns of the Company or any
Subsidiary have been audited by the Internal Revenue Service. The Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company or any Subsidiary for any period.

(p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto, the Company has
not employed any broker, placement agent or finder or incurred any liability for
any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with the
Transaction Documents.

(q) Disclosure. To the best of the Company’s knowledge, neither this Agreement
or the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchasers by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.
Except as set forth on Schedule 2.1(q), the Company confirms that neither it nor
any other Person acting on its behalf has provided any of the Purchasers or
their agents or counsel with any information that constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company. The Company acknowledges
and agrees that (i) no Purchaser makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.2 or (ii) any statement, commitment or
promise to the Company or, to its knowledge, any of its representatives which is
or was an inducement to the Company to enter into this Agreement or otherwise.

(r) Operation of Business. Except as set forth on Schedule 2.1(r) hereto, the
Company and each of the Subsidiaries owns or possesses the rights to all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others
except for such conflicts as would not reasonably be expected to have a Material
Adverse Effect.

(s) Environmental Compliance. Except as set forth on Schedule 2.1(s) hereto or
in the Commission Documents, the Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws. “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature. To
the best of the Company’s knowledge, the Company has all necessary governmental
approvals required under all Environmental Laws as necessary for the Company’s
business or the business of any of its subsidiaries. To the best of the
Company’s knowledge, the Company and each of its subsidiaries are also in
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws, except for those that the failure of which to comply with
would not reasonably be expected to have a Material Adverse Effect. Except for
such instances as would not individually or in the aggregate have a Material
Adverse Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or its Subsidiaries that violate any Environmental Law or that to the Company’s
knowledge, give rise to any environmental liability or otherwise form the basis
of any claim, action, demand, suit, proceeding, hearing, study or investigation
(i) under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.

(t) Books and Records; Internal Accounting Controls. The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and the Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company’s board
of directors, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

(u) Material Agreements. Except for the Transaction Documents (with respect to
clause (i) only), as disclosed in the Commission Documents or as set forth on
Schedule 2.1(u) hereto, or as would not be reasonably likely to have a Material
Adverse Effect, (i) the Company and each of its Subsidiaries have performed all
obligations required to be performed by them to date under any existing written
or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, filed or required to be filed with the Commission (the “Material
Agreements”), (ii) neither the Company nor any of its Subsidiaries has received
any notice of default under any Material Agreement and, (iii) to the best of the
Company’s knowledge, neither the Company nor any of its Subsidiaries is in
default under any Material Agreement now in effect.

(v) Transactions with Affiliates. Except as set forth on Schedule 2.1(v) hereto
and in the Commission Documents, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, any Subsidiary or any of their
respective customers or suppliers on the one hand, and (b) on the other hand,
any officer, employee, consultant or director of the Company, or any of its
Subsidiaries, or any person owning at least 5% of the outstanding capital stock
of the Company or any Subsidiary or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.

(w) Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws, and neither the
Company nor any of its affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of any of the Securities.

(x) Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or collective bargaining agreements, except as set forth
on Schedule 2.1(x) hereto. No officer, consultant or key employee of the Company
or any Subsidiary whose termination, either individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect, has terminated or,
to the knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any Subsidiary.

(y) Absence of Certain Developments. Except as set forth in the Commission
Documents or provided on Schedule 2.1(y) hereto, since December 31, 2004,
neither the Company nor any Subsidiary has:

(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;

(ii) borrowed any amount in excess of $300,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business;

(iii) discharged or satisfied any lien or encumbrance in excess of $250,000 or
paid any obligation or liability (absolute or contingent) in excess of $250,000,
other than current liabilities paid in the ordinary course of business;

(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;

(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $250,000, except in the ordinary
course of business;

(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $250,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;

(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $500,000;

(x) entered into any material transaction, whether or not in the ordinary course
of business;

(xi) made charitable contributions or pledges in excess of $25,000;

(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or

(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

(z) Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would be materially adverse to the Company and its Subsidiaries. As
used in this Section 2.1(aa), the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of the Employee Retirement Income
Security Act of 1974, as amended) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Internal Revenue Code of 1986, as
amended.

(bb) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to this Agreement has
been made by such Purchaser independently of any other Purchaser and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
Proskauer Rose LLP for Iroquois Master Fund Ltd. and such counsel does not
represent all of the Purchasers but only such Purchaser and the other Purchasers
have retained their own individual counsel with respect to the transactions
contemplated hereby. The Company acknowledges that it has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by the
Purchasers. The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Purchasers are in
any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated hereby or thereby.

(cc) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act, or any applicable exchange-related stockholder approval provisions, nor
will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings. The Company does not have any registration statement pending
registration before the Commission or currently under the Commission’s review.

(dd) Sarbanes-Oxley Act. The Company is in material compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder, that are effective
and intends to comply with other applicable provisions of the Sarbanes-Oxley
Act, and the rules and regulations promulgated thereunder, upon the
effectiveness of such provisions.

(ee) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Notes and the Warrant
Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with this Agreement
and the Notes and its obligations to issue the Warrant Shares upon the exercise
of the Warrants in accordance with this Agreement and the Warrants, is, in each
case, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interest of other stockholders of the Company
except to the extent that the Company’s obligations conflict with the rules and
regulations of the Nasdaq Stock Market.

(ff) Delisting Notification. Except as disclosed on Schedule 2.1(ff) hereto, the
Company has not received notice (written or oral) from The Nasdaq SmallCap
Market to the effect that the Company is not in compliance with the listing or
maintenance requirements of such exchange.

(gg) Solvency. Based on the financial condition of the Company as of the Closing
Date (after giving effect to the transactions contemplated herein and in the
other Transaction Documents), (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).

(hh) Ranking. Except as described on Schedule 2.1(k), as of the date of this
Agreement, no indebtedness of the Company is senior to or pari passu with the
Notes in right of payment, whether with respect to principal, interest or upon
liquidation or dissolution, or otherwise.

Section 2.2 Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date:

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate, limited liability company or partnership action, and no
further consent or authorization of such Purchaser or its Board of Directors,
stockholders, members or partners, as the case may be, is required. When
executed and delivered by the Purchasers, each of the Transaction Documents
shall constitute valid and binding obligations of each Purchaser enforceable
against such Purchaser in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

(c) Acquisition for Investment. Each Purchaser is purchasing the Securities
solely for its own account and not with a view to or for sale in connection with
any distribution. Each Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that such Purchaser is capable
of evaluating the merits and risks of such Purchaser’s investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities and (iii) has been given full access to such records of the
Company and the Subsidiaries and to the officers of the Company and the
Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.

(d) Rule 144. Each Purchaser understands that the Securities are restricted
securities and must be held indefinitely unless such Securities are registered
under the Securities Act or an exemption from registration is available. Each
Purchaser acknowledges that such person is familiar with Rule 144 of the rules
and regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such Purchaser has been advised that
Rule 144 permits resales only under certain circumstances. Each Purchaser
understands that to the extent that Rule 144 is not available, such Purchaser
will be unable to sell any Securities without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.

(e) General. Each Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
Commencing on the date that the Purchasers were initially contacted regarding an
investment in the Securities, none of the Purchasers has engaged in any short
sale of the Common Stock and will not engage in any short sale of the Common
Stock prior to the consummation of the transactions contemplated by this
Agreement.

(f) No General Solicitation. Each Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications. Each
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.

(g) Accredited Investor. Each Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D of the Securities Act), and such Purchaser has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer. Each Purchaser acknowledges that
an investment in the Securities is speculative and involves a high degree of
risk. Each Purchaser has executed and delivered to the Company the Accredited
Investor Questionnaire attached hereto as Exhibit F (the “Questionnaire”) and
represents and warrants that the information contained therein is true, correct
and complete.

(h) Certain Fees. Except as set forth on Schedule 2.1(p), the Purchasers have
not employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.

(i) Independent Investment. No Purchaser has agreed to act with any other
Purchaser for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Purchaser is acting independently with respect to its investment
in the Securities.

ARTICLE III

COVENANTS

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.

Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Purchasers, or their respective subsequent holders.

Section 3.2 Registration and Listing. The Company shall use its reasonable best
efforts to cause its Common Stock to continue to be registered under Sections
12(b) or 12(g) of the Exchange Act, to comply in all respects with its reporting
and filing obligations under the Exchange Act, to comply with all requirements
related to any registration statement filed pursuant to this Agreement, and to
not take any action or file any document (whether or not permitted by the
Securities Act or the rules promulgated thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under the Exchange Act or Securities Act, except as permitted herein or in the
other Transaction Documents. The Company shall use its reasonable best efforts
to continue the listing or trading of its Common Stock on The Nasdaq SmallCap
Market or any successor market.

Section 3.3 Inspection Rights. Subject to the execution of a confidentiality
agreement reasonably acceptable to the Company, the Company shall permit, during
normal business hours and upon reasonable request and reasonable notice, each
Purchaser or any employees, agents or representatives thereof, so long as such
Purchaser shall be obligated hereunder to purchase the Notes or shall
beneficially own any Conversion Shares or Warrant Shares, for purposes
reasonably related to such Purchaser’s interests as a stockholder to examine and
make reasonable copies of the records and books of account of, and visit and
inspect the properties, assets, operations and business of the Company and any
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
any Subsidiary with any of its officers, consultants, directors, and key
employees.

Section 3.4 Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.

Section 3.5 Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

Section 3.6 Reporting Requirements. If the Company ceases to file its periodic
reports with the Commission, or if the Commission ceases making these periodic
reports available via the Internet without charge, then the Company shall
furnish the following to each Purchaser so long as such Purchaser shall be
obligated hereunder to purchase the Securities or shall beneficially own
Securities:

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;

(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and

(c) Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.

Section 3.7 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company or any Subsidiary under any Transaction Document.

Section 3.8 Stockholder Approval. The Company covenants and agrees to use its
reasonable best efforts to obtain the approval of its stockholders (“Stockholder
Approval”) at its next annual meeting of stockholders to authorize the issuance
of shares of Common Stock upon conversion of the Notes in excess of 19.99% of
the number of shares of Common Stock outstanding immediately prior to the
Closing Date, which is 9,468,758 shares of Common Stock (the “Issuable
Maximum”). The Company shall not issue any shares of Common Stock or any
securities exercisable, convertible or exchangeable for shares of Common Stock
at a price per share below the Conversion Price (as defined in the Notes) until
the date of the first stockholder’s meeting in which the Company shall seek the
approval of the stockholders to issue shares of Common Stock in connection with
a conversion of the Notes in excess of 19.99% except for shares of Common Stock
or options to purchase shares of Common Stock granted or issued pursuant to the
Company’s stock option plans and employee stock purchase plans as they now
exist. Upon the Company’s receipt of Stockholder Approval, the Company shall
only be obligated to issue shares of Common Stock in excess of the Issuable
Maximum upon the approval of the Nasdaq SmallCap Market. The Company agrees that
all of the officers and directors of the Company that hold shares of Common
Stock shall vote in favor of the issuance of shares of Common Stock in excess of
the Issuable Maximum. In the event that Stockholder Approval is not obtained by
the Company’s next annual meeting of stockholders, the Purchasers shall have the
right on a Conversion Date (as such term is defined in the Note) to have the
Company prepay in cash such portion of the outstanding principal amount of the
Notes plus all accrued but unpaid interest that would have been issued in shares
of Common Stock upon conversion but for such number of shares being in excess of
the Issuable Maximum. In the event that any Purchaser exercises the prepayment
right, such Purchaser shall provide written notice to the Company and the
Company shall pay in cash the prepayment price within five (5) business days
following receipt of such written request by such Purchaser.

Section 3.9 Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital in the ordinary course of
business and not to redeem any Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or to settle any outstanding
litigation.

Section 3.10 Reporting Status. So long as a Purchaser beneficially owns any of
the Securities, the Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination.

Section 3.11 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) on or prior to August 17, 2005 by 8:30 a.m. The Company shall
also file with the Commission a Current Report on Form 8-K (the “Form 8-K”)
describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the form of Note, the Registration
Rights Agreement, the form of Warrant and the Press Release) as soon as
practicable following the Closing Date but in no event more than two (2) Trading
Days following the Closing Date, which Press Release and Form 8-K shall be
subject to prior review and comment by the Purchasers. “Trading Day” means any
day during which the principal exchange on which the Common Stock is traded
shall be open for trading.

Section 3.12 Disclosure of Material Information. The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

Section 3.13 Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of the Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document; provided that a Purchaser and its pledgee
shall be required to comply with the provisions of Article V hereof in order to
effect a sale, transfer or assignment of Securities to such pledgee. At the
Purchasers’ expense, the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

Section 3.14 Amendments. The Company shall not amend or waive any provision of
the Articles or Bylaws of the Company in any way that would adversely affect
exercise rights, voting rights, conversion rights, prepayment rights or
redemption rights of the holder of the Notes.

Section 3.15 Distributions. So long as any Notes or Warrants remain outstanding,
the Company agrees that it shall not (i) declare or pay any dividends or make
any distributions to any holder(s) of Common Stock or (ii) purchase or otherwise
acquire for value, directly or indirectly, any Common Stock or other equity
security of the Company.

Section 3.16 Reservation of Shares. So long as any of the Notes or Warrants
remain outstanding, the Company shall take all action necessary to at all times
have authorized and reserved for the purpose of issuance, one hundred twenty
percent (120%) of the aggregate number of shares of Common Stock needed to
provide for the issuance of the Conversion Shares and the Warrant Shares.

Section 3.17 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, in the form attached hereto as Exhibit G,
and any subsequent transfer agent, to issue certificates, registered in the name
of each Purchaser or its respective nominee(s), for the Conversion Shares and
the Warrant Shares in such amounts as specified from time to time by each
Purchaser to the Company upon conversion of the Notes or exercise of the
Warrants in the form of Exhibit G attached hereto (the “Irrevocable Transfer
Agent Instructions”). Prior to registration of the Conversion Shares and the
Warrant Shares under the Securities Act or prior to such Securities being
eligible to be sold under Rule 144(k), all such certificates shall bear the
restrictive legend specified in Section 5.1 of this Agreement. The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 3.17 will be given by the Company to
its transfer agent and that the Conversion Shares and Warrant Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement, the Registration Rights Agreement and
the Note. Nothing in this Section 3.17 shall affect in any way each Purchaser’s
obligations and agreements set forth in Section 5.1 to comply with all
applicable prospectus delivery requirements, if any, upon resale of the
Conversion Shares and the Warrant Shares. If a Purchaser provides the Company
with an opinion of counsel, in form and substance reasonably satisfactory to the
Company, to the effect that a public sale, assignment or transfer of the
Conversion Shares or Warrant Shares may be made without registration under the
Securities Act or the Purchaser provides the Company with reasonable assurances
that the Conversion Shares or Warrant Shares can be sold pursuant to paragraph
(k) of Rule 144 without any restriction as to the number of securities acquired
as of a particular date that can then be immediately sold, the Company shall
permit the transfer, and, in the case of the Conversion Shares and the Warrant
Shares, promptly instruct its transfer agent to issue one or more certificates
in such name and in such denominations as specified by such Purchaser and
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations under this Section 3.17 will cause irreparable harm to the
Purchasers by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 3.17 will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 3.17, that the Purchasers shall be entitled, in addition to all
other available remedies, to seek an order and/or injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.

Section 3.18 Intentionally Omitted.

Section 3.19 Form S-3 Eligibility. The Company currently meets, and will take
all necessary action to continue to meet, the “registrant eligibility”
requirements set forth in the general instructions to Form S-3 applicable to
“resale” registrations on Form S-3 during the Effectiveness Period (as defined
in the Registration Rights Agreement).

Section 3.20 Cash Balance. Until the earlier of (a) the date on which the
principal and any and all interest due and payable on the Notes shall be paid in
full and (b) the date on which the Notes and any interest due and payable
thereon shall have been converted in their entirety, the Company shall maintain
an aggregate freely available cash balance in demand accounts of the Company
with commercial banks of at least $1,500,000.

Section 3.21 Additional Registration Statement. The Company shall not file any
registration statement (other than pursuant to the Registration Rights
Agreement) until a date that is six (6) months after the Registration Statement
(as defined in the Registration Rights Agreement) is declared effective by the
Commission, except for a registration statement registering securities issued or
issuable in connection with any employee benefit plan of the Company or any
acquisition by the Company.

Section 3.22 Subsequent Financings.

(a) During the period commencing on the Closing Date and ending on the date that
is sixty (60) days following the effective date of the Registration Statement
(the “Blackout Period”) providing for the resale of the Conversion Shares and
the Warrant Shares, the Company covenants and agrees that it will not enter into
any subsequent offer or sale to, or exchange with (or other type of distribution
to), any third party (a “Subsequent Financing”), of Common Stock or any
securities convertible, exercisable or exchangeable into Common Stock, including
convertible debt securities. For purposes of this Agreement, a Permitted
Financing (as defined hereinafter) shall not be considered a Subsequent
Financing. A “Permitted Financing” shall mean any transaction involving
(i) securities issued (other than for cash) in connection with a merger,
acquisition, or consolidation, (ii) securities issued pursuant to a bona fide
firm underwritten public offering with a nationally recognized underwriter of
the Company’s securities in excess of $15,000,000, (iii) securities issued
pursuant to the conversion or exercise of convertible or exercisable securities
issued or outstanding on or prior to the date hereof or issued pursuant to this
Agreement, (iv) the shares of Common Stock issuable upon the exercise of
Warrants, (v) securities issued in connection with strategic license agreements
or other partnering arrangements so long as such issuances are not for the
purpose of raising capital, (vi) Common Stock issued or options to purchase
Common Stock granted or issued pursuant to the Company’s stock option plans and
employee stock purchase plans as they now exist, (vii) any warrants issued to
the placement agent and its designees for the transactions contemplated by this
Agreement, and (viii) the payment of any principal and accrued interest in
shares of Common Stock pursuant to the Notes.

(b) So long as the Notes remain outstanding, during the period commencing on the
Closing Date and ending on the date that is twelve (12) months following the end
of the Blackout Period providing for the resale of the Conversion Shares and the
Warrant Shares, the Company covenants and agrees to promptly notify (in no event
later than five (5) days after making or receiving an applicable offer) in
writing (a “Rights Notice”) each Purchaser of the terms and conditions of any
proposed Subsequent Financing. The Rights Notice shall describe, in reasonable
detail, the proposed Subsequent Financing, the proposed closing date of the
Subsequent Financing, which shall be within thirty (30) calendar days from the
date of the Rights Notice, including, without limitation, all of the terms and
conditions thereof and proposed definitive documentation to be entered into in
connection therewith. The Rights Notice shall provide each Purchaser an option
(the “Rights Option”) during the ten (10) Trading Days following delivery of the
Rights Notice (the “Option Period”) to inform the Company whether such Purchaser
will purchase up to its pro rata portion for the securities being offered in
such Subsequent Financing on the same, absolute terms and conditions as
contemplated by such Subsequent Financing (the “First Refusal Rights”). If any
Purchaser elects not to participate in such Subsequent Financing, the other
Purchasers may participate on a pro-rata basis so long as such participation in
the aggregate does not exceed the total Purchase Price hereunder. The Company
has no obligation to allow the Purchasers to participate in any Subsequent
Financing in excess of the Purchase Price. For purposes of this Section, all
references to “pro rata” means, for any Purchaser electing to participate in
such Subsequent Financing, the percentage obtained by dividing (x) the principal
amount of the Notes purchased by such Purchaser at Closing by (y) the total
principal amount of all of the Notes purchased by all of the participating
Purchasers at Closing. Delivery of any Rights Notice constitutes a
representation and warranty by the Company that there are no other material
terms and conditions, arrangements, agreements or otherwise except for those
disclosed in the Rights Notice, to provide additional compensation to any party
participating in any proposed Subsequent Financing, including, but not limited
to, additional compensation based on changes in the purchase price or any type
of reset or adjustment of a purchase or conversion price or to issue additional
securities at any time after the closing date of a Subsequent Financing. If the
Company does not receive notice of exercise of the Rights Option from the
Purchasers within the Option Period, the Company shall have the right to close
the Subsequent Financing on the scheduled closing date with a third party;
provided that all of the material terms and conditions of the closing are the
same as those provided to the Purchasers in the Rights Notice. If the closing of
the proposed Subsequent Financing does not occur on that date, any closing of
the contemplated Subsequent Financing or any other Subsequent Financing shall be
subject to all of the provisions of this Section 3.22, including, without
limitation, the delivery of a new Rights Notice. The provisions of this
Section 3.22(b) shall not apply to issuances of securities in a Permitted
Financing.

(c) So long as the Notes remain outstanding, the Company shall be prohibited
from effecting or entering into an agreement to effect any Subsequent Financing
involving a “Variable Rate Transaction”. The term “Variable Rate Transaction”
shall mean a transaction in which the Company issues or sells (i) any debt or
equity securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or
(B) with a conversion, exercise or exchange price that is subject to being reset
at some future date after the initial issuance of such debt or equity security
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price. A
Variable Rate Transaction shall not include any accounts receivables financings.

Section 3.23 Indebtedness.

(a) At any time after the date of this Agreement, neither the Company nor any
Subsidiary of the Company shall incur any indebtedness, liability or obligation
that is senior to or pari passu with the Notes in right of payment, whether with
respect to principal, interest or upon liquidation or dissolution, or otherwise;
provided, however, that notwithstanding the foregoing, the Company may, in the
ordinary course of business, incur indebtedness secured by purchase money
security interests (which will be senior only as to the underlying assets
covered thereby) and indebtedness under capital lease obligations (which will be
senior only as to the underlying assets covered thereby).

(b) The Company hereby covenants that, except for the indebtedness set forth on
Schedule 2.1(k), it shall not permit or cause any of its Subsidiaries to create,
incur, assume, guarantee or suffer to exist any indebtedness, liability or
obligation, except, that such Subsidiaries may, in the ordinary course of
business, (i) maintain trade payables and accrued expenses and (ii) incur
indebtedness secured by purchase money security interests, and indebtedness
under capital lease obligations.

(c) The provisions of this Section 3.23 shall terminate and be of no further
force or effect upon the conversion or indefeasible repayment of at least 90% of
the initial principal amount of the Notes on the Closing Date and all accrued
interest thereon.

Section 3.24 Repayment of Notes. Each of the parties hereto agrees that all
repayments of the Notes (including any accrued interest thereon) by the Company
(other than by conversion of the Notes) will be paid pro rata to the holders
thereof based upon the principal amount then outstanding to each of such
holders.

Section 3.25 No Impairment. At all times after the date hereof, the Company will
not take or permit any action, or cause or permit any subsidiary to take or
permit any action that impairs or adversely affects the rights of the Purchasers
under this Agreement or the Notes.

Section 3.26 Fundamental Changes. In addition to any other rights provided by
law or set forth herein, from and after the date of this Agreement and for so
long as any Notes remain outstanding, the Company shall not without first
obtaining the approval (by vote or written consent, as provided by law) of the
holders of a majority of the outstanding principal face amount of the Notes:

(a) purchase, redeem (other than pursuant to equity incentive agreements with
non-officer employees giving the Company the right to repurchase shares upon the
termination of services) or set aside any sums for the purchase or redemption
of, or declare or pay any dividend (including a dividend payable in stock of the
Company) or make any other distribution with respect to, any shares of capital
stock or any other securities that are convertible into or exercisable for such
stock;

(b) change the nature of the Company’s business to any business which is
fundamentally distinct and separate from the business currently conducted by the
Company; or

(c) cause or permit any subsidiary of the Company directly or indirectly to take
any actions described in clauses (a) through (b) above, other than issuing
securities to the Company.

ARTICLE IV

CONDITIONS

Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities. The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchasers at the Closing is subject to the
satisfaction or waiver, at or before the Closing of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) Delivery of Purchase Price. The Purchase Price for the Securities shall have
been delivered to the Company on the Closing Date.

(e) Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Purchasers to the Company.

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities. The obligation hereunder of the Purchasers to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for the Purchasers’
sole benefit and may be waived by the Purchasers at any time in their sole
discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the Closing Date, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or The Nasdaq smallCap Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets (“Bloomberg”) shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or on the New York Stock Exchange, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f) Opinion of Counsel. The Purchasers shall have received an opinion of counsel
to the Company, dated the date of such Closing, substantially in the form of
Exhibit H hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.

(g) Notes and Warrants. At or prior to the Closing, the Company shall have
delivered to the Purchasers the Notes (in such denominations as each Purchaser
may request) and the Warrants (in such denominations as each Purchaser may
request).

(h) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at
the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.

(i) Officer’s Certificate. On the Closing Date, the Company shall have delivered
to the Purchasers a certificate signed by an executive officer on behalf of the
Company, dated as of the Closing Date, confirming the compliance by the Company
with the conditions precedent set forth in paragraphs (a) and (b) of this
Section 4.2 as of the Closing Date.

(j) Registration Rights Agreement. As of the Closing Date, the Company shall
have executed and delivered the Registration Rights Agreement to each Purchaser.

(k) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.

(l) Transfer Agent Instructions. The Irrevocable Transfer Agent Instructions, in
the form of Exhibit G attached hereto, shall have been delivered to the
Company’s transfer agent.

(m) Security Agreement. At the Closing, the Company shall have executed and
delivered the Security Agreement to each Purchaser.

(n) UCC Financing Statements. All UCC financing statements in form and substance
satisfactory to the Purchasers shall have been filed with the appropriate
offices with respect to the Collateral (as defined in the Security Agreement).

ARTICLE V

CERTIFICATE LEGEND

Section 5.1 Legend. Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[CONVERTIBLE][EXERCISABLE]] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES AND THE SECURITIES ISSUABLE UPON [EXERCISE]
[CONVERSION] OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

The Company agrees to issue or reissue certificates representing any of the
Conversion Shares and the Warrant Shares, without the legend set forth above if
at such time, prior to making any transfer of any such Conversion Shares or
Warrant Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request. Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the
Conversion Shares or Warrant Shares under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Company
with the Commission and has become effective under the Securities Act, (iii) the
Company has received other evidence reasonably satisfactory to the Company that
such registration and qualification under the Securities Act and state
securities laws are not required, (iv) the holder provides the Company with
reasonable assurances that such security can be sold pursuant to Rule 144 under
the Securities Act or (v) the holder certifies in writing to the Company that
the Securities may be sold under Rule 144(k) of the Securities Act; and
(b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, (ii) compliance with applicable state
securities or “blue sky” laws has been effected, or (iii) the holder provides
the Company with reasonable assurances that a valid exemption exists with
respect thereto. The Company will respond to any such notice from a holder
within three (3) business days. In the case of any proposed transfer under this
Section 5.1, the Company will use reasonable efforts to comply with any such
applicable state securities or “blue sky” laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement. Each Purchaser, severally and not jointly, agrees that the
removal of the restrictive legend from certificates representing the Warrant
Shares or the Conversion Shares as set forth in this Section 5.1 is predicated
upon the Company’s reliance that the Purchaser will sell such Warrant Shares or
Conversion Shares pursuant to the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom. Whenever a certificate representing the Conversion Shares or Warrant
Shares is required to be issued to a Purchaser without a legend, in lieu of
delivering physical certificates representing the Conversion Shares or Warrant
Shares, provided the Company’s transfer agent is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer program, the Company
shall use its reasonable best efforts to cause its transfer agent to
electronically transmit the Conversion Shares or Warrant Shares to a Purchaser
by crediting the account of such Purchaser’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent not
inconsistent with any provisions of this Agreement).

ARTICLE VI

INDEMNIFICATION

Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchasers (and their respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the
Purchasers as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein. The maximum aggregate
liability of each Purchaser pursuant to its indemnification obligations under
this Article VI shall not exceed the portion of the Purchase Price paid by such
Purchaser hereunder.

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
the indemnifying party advises an indemnified party that it will not contest
such a claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party, identified by name or category of persons,
of a release from all liability in respect of such claim. The indemnity
agreements contained herein shall be in addition to (a) any cause of action or
similar rights of the indemnified party against the indemnifying party or
others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law. No indemnifying party will be liable to the indemnified
party under this Agreement to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to the indemnified party’s breach of
any of the representations, warranties or covenants made by such party in this
Agreement or in the other Transaction Documents.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Fees and Expenses. At the Closing, the Company shall pay to Iroquois
Master Fund Ltd. an aggregate of $40,000 for their legal fees and expenses
incurred in connection with the preparation and negotiation of this Agreement.
In lieu of the foregoing remaining payment, Iroquois Master Fund Ltd. may retain
such amount at the Closing. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
issuance of any Securities.

Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, this
Agreement or the other Transaction Documents, shall be entitled to reimbursement
for reasonable legal fees from the non-prevailing party. The parties hereby
waive all rights to a trial by jury.

Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchasers holding at least a majority
of the principal amount of the Notes then held by the Purchasers. Any amendment
or waiver effected in accordance with this Section 7.3 shall be binding upon
each Purchaser (and their permitted assigns) and the Company.

Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

         
If to the Company:
  Verticalnet, Inc.

 
  400 Chester Field Parkway
 
  Malvern, PA 19355

 
  Attention: Legal

 
  Tel. No.: (610) 640-8030

 
  Fax No.: (610) 240-9470

with copies (which copies shall not constitute notice to the Company) to:
  Morgan, Lewis & Bockius LLP

1701 Market Street Philadelphia, PA 19103
  Attention: James W. McKenzie, Jr.

 
  Tel. No.: (215) 963-5134

 
  Fax No.: (215) 963-5001

If to any Purchaser:
  At the address of such Purchaser set

 
  forth on Exhibit A to this Agreement,

 
  with copies to Purchaser’s counsel as

 
  set forth on Exhibit A or as specified

 
  in writing by such Purchaser with copies

 
  to:


Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention: Adam Kansler

Tel. No.: (212) 969-3000

Fax No.: (212) 969-2900

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

Section 7.5 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No consideration shall be offered or paid to any Purchaser to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. This provision constitutes a separate
right granted to each Purchaser by the Company and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

Section 7.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 7.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. Subject to
Section 5.1 hereof, the Purchasers may assign the Securities and its rights
under this Agreement and the other Transaction Documents and any other rights
hereto and thereto without the consent of the Company.

Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

Section 7.10 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closing until
the second anniversary of the Closing Date, except the agreements and covenants
set forth in Articles I, III, V, VI and VII of this Agreement shall survive the
execution and delivery hereof and the Closing hereunder.

Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

Section 7.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, including without limitation any disclosure pursuant to a
registration statement registering the Conversion Shares and the Warrant Shares,
and then only to the extent of such requirement.

Section 7.13 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

Section 7.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized officers
as of the date first above written.

VERTICALNET, INC.

By: /s/ Gene S. Godick     
Name: Gene S. Godick
Title: Executive Vice President and Chief Financial Officer


3

PURCHASER: Alpha Capital AG     

Please print purchaser name

By: /s/ Konrad Ackerman     

Name: Konrad Ackermann
Title: Director

Purchase Price: _$500,000.00          

Warrant Shares: _357,500     

4

PURCHASER: JGB Capital LP     

Please print purchaser name

By:     /s/ Brett Cohen      Name: Brett Cohen
Title: President, JGB Management Inc., as General Partner


Purchase Price: _$300,000.00          

Warrant Shares: _214,500     

5

PURCHASER: Harborview Master Fund LP     

Please print purchaser name

By:     /s/ Jonno Elliott      Name: Navigator Management Ltd.

Title: Authorized Signatory

Purchase Price: _$400,000.00          

Warrant Shares: _286,000     

6

PURCHASER: Portside Growth and Opportunity Fund_

Please print purchaser name

By:     /s/ Jeffrey Smith      Name: Jeffrey Smith

Title: Authorized Signatory

Purchase Price: _$250,000.00          

Warrant Shares: _178,750     

7

PURCHASER: Iroquois Master Fund, Ltd._

Please print purchaser name

By:     /s/ Richard Abbe      Name: Richard Abbe

Title: Authorized Signatory

Purchase Price: _$1,150,000.00          

Warrant Shares: _822,250      

8

PURCHASER: Smithfield Fiduciary LLC_

Please print purchaser name

By:     /s/ Adam J. Chill      Name: Adam J. Chill

Title: Authorized Signatory

Purchase Price: _$500,000.00          

Warrant Shares: _357,500     

9

PURCHASER: Bristol Investment Fund, Ltd.

Please print purchaser name

By:     /s/ Paul Kessler      Name: Paul Kessler

Title: Director

Purchase Price: _$500,000.00          

Warrant Shares: _357,500     

10

PURCHASER: Nite Capital LP_

Please print purchaser name

By:     /s/ Keith A. Goodman      Name: Keith A. Goodman

Title: Manager of the General Partner

Purchase Price: _$250,000.00          

Warrant Shares: _178,750     

11

PURCHASER: Castle Creek Technology Partners LLC_

Please print purchaser name

By:     /s/ Stephen D. Friend      Name: Stephen D. Friend

Title: Managing Director of the Investment Manager

Purchase Price: _$1,000,000.00          

Warrant Shares: _715,000      

12

PURCHASER:DKR Soundshore Oasis Holding Fund Ltd. Please print purchaser name

By:     /s/ Brad Caswell      Name: Brad Caswell

Title: Director

Purchase Price: _$500,000.00          

Warrant Shares: _357,500     

13

PURCHASER: CAMOFI Master LDC      Please print purchaser name

By:     /s/ Richard Smithline      Name: Richard Smithline

Title: Director

Purchase Price: _$500,000.00          

Warrant Shares: _357,500     

14

PURCHASER: Whalehaven Capital Fund Limited      Please print purchaser name

By:     /s/ Evan Schemenauer      Name: Evan Schemenauer

Title: Director

Purchase Price: _$500,000.00          

Warrant Shares: _357,500     

15

PURCHASER: Platinum Long term Growth I, LLC      Please print purchaser name

By:     /s/ Mark Nordlicht     Name: Mark Nordlicht

Title: Managing Member

Purchase Price: _$250,000.00     

Warrant Shares: _178,750     

16

EXHIBIT A
LIST OF PURCHASERS



      Names and Addresses Number of

of Purchasers Investment Amount Warrants Purchased

17

EXHIBIT B
FORM OF NOTE

18

EXHIBIT C
FORM WARRANT

19

EXHIBIT D
FORM OF REGISTRATION RIGHTS AGREEMENT

20

EXHIBIT E
FORM OF SECURITY AGREEMENT

21

EXHIBIT F

ACCREDITED INVESTOR QUESTIONNAIRE

22

EXHIBIT G
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

23

EXHIBIT H
FORM OF OPINION

24